Exhibit 10.1

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is made as of [                ],
2016 (the “Effective Date”) by and between [NAME] (“Employee”) and INC Research
Holdings, Inc. (together with its affiliates, the “Company”).

WHEREAS Employee is currently an employee of the Company;

WHEREAS the Company wishes to incentivize the Employee to remain employed with
the Company through the dates specified herein; and

WHEREAS Employee wishes to continue his employment with the Company consistent
with the terms set forth herein.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, Employee and the Company contract and agree as follows:

1.      Retention Compensation. The Company will provide to Employee cash- and
equity-based retention compensation as described below.

(a)      Cash Retention Bonus. Employee will be eligible to receive a cash
retention bonus of up to [$                    ] (the “Retention Bonus”),
subject to the terms below. The Retention Bonus will be earned if Employee
remains employed by the Company through                     (“Payment Date”).
The Retention Bonus earned will be paid on the first regularly scheduled payday
following the Payment Date, less all federal, state and local taxes that the
Company reasonably determines are required to be withheld pursuant to applicable
law. Except as described in Section 1(c) below, if Employee fails to remain
continuously employed by the Company through the Payment Date, Employee will not
be entitled to receive the Retention Bonus.

(b)      Restricted Stock Units. Subject to approval by the Company’s Board of
Directors, the Company will grant to Employee [            ] restricted stock
units (the “RSUs”). The RSUs will vest in equal annual installments of         %
of the RSUs over a       -year period on each anniversary of the date of grant ,
subject to Employee’s continued employment with the Company through each such
vesting date. The RSUs will be subject to the terms of the Company’s 2014 Equity
Incentive Plan and a related restricted stock unit award agreement to be entered
between Employee and the Company.

(c)      Effect of Termination without Cause. If the Company terminates
Employee’s employment without Cause (as defined below), then (i) to the extent
not previously paid, the Retention Bonus will be deemed earned by Employee and
will be paid on the first regularly scheduled payday following the termination
of Employee’s employment, less all federal, state and local taxes that the
Company reasonably determines are required to be withheld pursuant to applicable
law, and (ii) to the extent not previously vested, the RSUs will immediately
vest in full.

 

- 1 -



--------------------------------------------------------------------------------

(d)      Effect of Certain Leaves of Absence. An approved leave of absence for
military service or sickness, or for any other purpose approved by the Company,
will not be deemed to be a termination of employment if the Employee’s right to
re-employment is guaranteed either by statute, by contract, or under the policy
pursuant to which the leave of absence was granted. In addition, in the event
that such leave of absence exceeds three (3) months, then to the extent
permitted by law, the dates for payment of the Retention Bonus and vesting of
the RSUs (to the extent not previously paid or vested) will be extended by the
length of such leave of absence.

2.      Cause. As used herein, “Cause” means: (a) if Employee has a
then-effective employment agreement with the Company that defines “Cause” or a
like term, the meaning set forth in such agreement at the time of the Employee’s
termination of employment, or (b) in the absence of such an agreement or
definition: (i) Employee’s fraud, embezzlement, misappropriation, or act(s) of
dishonesty with respect to the Company; (ii) Employee’s breach of any fiduciary
duty or legal or contractual obligation to the Company; (iii) Employee’s failure
to follow the reasonable instructions of Employee’s direct supervisor, which
failure, if curable, is not cured within ten (10) business days or, if cured,
recurs within one-hundred and eighty (180) calendar days; (iv) Employee’s
willful or negligent misconduct that has or may reasonably be expected to have a
material adverse effect on the property, business, or reputation of the Company;
(v) Employee’s conviction or plea of nolo contendere in respect of any felony,
or of a misdemeanor solely relating to the Company.

3.      No Right to Continued Service. Nothing in this Agreement confers upon
the Employee any right to continue in employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or of the Employee, which rights are hereby expressly reserved by each,
to terminate his or her employment at any time and for any reason, with or
without Cause, subject to applicable law.

4.      Application of Section 409A. The parties intend that this Agreement and
the payments and benefits provided hereunder will comply with, or be exempt
from, the application of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”), and all provisions of this
Agreement will be construed, to the maximum extent possible, in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. To the extent any payment hereunder due upon the occurrence of
Employee’s termination of employment constitutes deferred compensation that is
subject to Section 409A, and is not otherwise exempt from complying with the
provisions of Section 409A, then such payment(s) will not commence unless and
until Employee has also incurred a “separation from service” as such term is
defined in Treasury Regulation Section 1.409A-1(h). If the Company determines
that to the extent any payment hereunder constitutes “deferred compensation”
under Section 409A and the Employee is, on the termination of his or her
employment, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of such payment will be delayed until the earlier to
occur of: (i) the date that is six months and one day after Employee’s
separation from service, or (ii) the date of Employee’s death (such applicable
date, the “Specified Employee Initial Payment Date”), and the Company (or the
successor entity thereto, as applicable) will (A) pay to Employee a lump sum
amount equal to the sum of the payments that Employee would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the payments had not been so delayed pursuant to this Section,
and (B) commence paying the balance (if any) of any such payments in accordance
with the applicable payment schedules set forth in this Agreement. Each
installment of any payments provided for in this Agreement is a separate
“payment” for purposes of Section 409A.

 

- 2 -



--------------------------------------------------------------------------------

5.

Miscellaneous Provisions.

(a)      Governing Law. This Agreement will be governed by the laws of the State
of North Carolina without giving effect to the choice or conflict of law
principles of any jurisdiction.

(b)      Jurisdiction; Venue. Employee and the Company agree that any litigation
arising out of or related to this Agreement will be brought exclusively in any
state or federal court in Wake County, North Carolina. Each party (i) consents
to the personal jurisdiction of such courts, (ii) waives any venue or
inconvenient forum defense to any proceeding maintained in such courts, and
(iii) agrees not to bring any proceeding arising out of or relating to this
Agreement in any other court.

(c)      Representations and Affirmations. Employee acknowledges and agrees that
he or she is entering into this agreement voluntarily, has carefully read this
entire Agreement, and understands and is fully aware of its contents and of its
legal effect.

(d)      Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. The word “including” in this Agreement means “including without
limitation.” This Agreement will be construed as if drafted jointly by the
Company and Employee and no presumption or burden of proof will arise favoring
or disfavoring the Company or Employee by virtue of the authorship of any
provision in this Agreement. All words in this Agreement will be construed to be
of such gender or number as the circumstances require.

(e)      Entire Agreement. This writing represents the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any prior negotiations, discussions, understandings, or agreements
related to such subject matter.

(f)      Amendments and Waivers. This Agreement may not be altered or amended
except by mutual agreement evidenced by a writing signed by both parties and
specifically identified as an amendment to this Agreement. No waiver of any
provisions of this Agreement shall be effective unless the waiver is in writing
and duly executed by both parties.

(g)      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and the respective heirs, executors,
administrators, personal representatives, successors, and assigns of the
parties. Employee may not assign, delegate or otherwise transfer any of
Employee’s rights, interests or obligations in this Agreement without the prior
written approval of the Company.

(h)      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be part of the same Agreement. Facsimile or PDF reproductions of original
signatures shall be deemed binding for the purpose of the execution of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates of
indicated below.

 

INC RESEARCH HOLDINGS, INC.

    

[EMPLOYEE NAME]

By:                                                                
               

    

 

Name:                                                                           

    

Date:                                                                           

Title:                                                                
            

    

Date:                                                                
            

    

 

- 4 -